NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3026-18T3

ALEKSANDR LISENKOV,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,

     Respondent.
_____________________________

                    Submitted January 14, 2020 – Decided February 6, 2020

                    Before Judges Fisher and Gilson.

                    On appeal from the Board of Review, Department of
                    Labor, Docket No. 165,888.

                    Aleksandr Lisenkov, appellant, pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Donna Sue Arons, Assistant Attorney
                    General, of counsel; Rimma Razhba, Deputy Attorney
                    General, on the brief).

PER CURIAM
      Claimant Aleksandr Lisenkov appeals from a final decision of the Board

of Review (Board) that found he had not filed a timely appeal challenging the

determination of his claim for unemployment compensation benefits and failed

to establish good cause for the untimely appeal. We affirm.

      Claimant filed a claim for unemployment benefits on June 17, 2018. A

Deputy from the Division of Unemployment Insurance determined that the claim

was valid, established a weekly benefit of $681, and a maximum benefit of

$16,344, which was based on twenty-four weeks of benefits.          That initial

determination was mailed to claimant on July 13, 2018. 1

      On August 9, 2018, claimant administratively appealed the Deputy's

initial determination to the Appeal Tribunal. During the telephonic hearing

before the Tribunal, the claims examiner questioned the claimant on the

timeliness of his appeal. Claimant could not recall the date he received the

initial determination. Nevertheless, claimant estimated that he filed his appeal

with the Tribunal approximately ten days after receiving the Deputy's initial

determination.




1
   Neither claimant nor the Board provided us with a copy of the initial
determination, but there is no dispute that the determination was mailed on July
13, 2018.
                                                                        A-3026-18T3
                                       2
      The Tribunal accepted claimant's appeal as timely. The Tribunal then

modified the initial determination by giving the same weekly benefit of $681

but increasing the maximum benefit to $17,025, effectively awarding claimant

one additional week of benefits for a total of twenty-five weeks.

      Claimant appealed the Tribunal's decision to the Board of Review. He

argued that he actually worked thirty-five weeks in 2017, the base year for

calculating his unemployment benefits. According to claimant, he was entitled

to the maximum amount of benefits, which would be twenty-six weeks of

benefits at $681 per week, for a total of $17,706. See N.J.S.A. 43:21-3(d)(2)

(limiting benefits to "26 times his weekly benefit rate in any benefit year").

      On January 29, 2019, the Board issued its final decision and dismissed

claimant's appeal as untimely. The Board found that claimant had failed to file

his appeal to the Tribunal within ten days of the mailing of the initial

determination and he had shown no good cause for an extension. Claimant

requested reconsideration, but the Board denied that request in a decision issued

on February 22, 2019.

      Claimant now appeals to us and argues that the Board erred in not

considering his appeal on the merits and he should be allowed benefits up to the

maximum amount because he worked thirty-five weeks in 2017.


                                                                          A-3026-18T3
                                        3
      Our review of a final agency action is limited. Brady v. Bd. of Review,

152 N.J. 197, 210 (1997) (citing Pub. Serv. Elec. v. N.J. Dep't of Envtl. Protec.,

101 N.J. 95, 103 (1985)). The agency's decision may not be disturbed unless

shown to be arbitrary, capricious, or unreasonable. Ibid. (citing In re Warren,

117 N.J. 295, 296 (1989)). We can only intervene "in those rare circumstances

in which an agency action is clearly inconsistent with its statutory mission or

with other State policy." Ibid. (quoting George Harms Constr. Co. v. N.J. Tpk.

Auth., 137 N.J. 8, 27 (1994)).

      The time for filing an appeal from an initial decision of benefits is

governed by N.J.S.A. 43:21-6(b)(1).         That statute provides that unless the

claimant files an appeal, "within seven calendar days after delivery of

notification of an initial determination or within [ten] calendar days after such

notification was mailed . . . such decision shall be final." Our Supreme Court

has recognized a "good cause" exception to the statutory deadline. Rivera v. Bd.

of Review, 127 N.J. 578, 590 (1992). The Department of Labor and Workforce

Development adopted a regulation to implement the good cause exception

recognized in Rivera. See N.J.A.C. 12:20-3.1(i). That regulation states that a

"late appeal shall be considered on its merits if it is determined that the appeal

was delayed for good cause." Ibid. "Good cause exists . . . where it is shown


                                                                          A-3026-18T3
                                        4
that: 1. [t]he delay in filing the appeal was due to circumstances beyond the

control of the appellant; or 2. [t]he appellant delayed filing the appeal for

circumstances which could not have been reasonably foreseen or prevented."

N.J.A.C. 12:20-3.1(i)(1) to (2).

      The Board determined that claimant had shown no good cause for failing

to timely appeal the initial determination to the Tribunal. In that regard, the

record establishes that the initial determination was mailed on July 13, 2018.

Accordingly, the maximum time for filing an appeal to the Tribunal was ten days

later on July 23, 2018. The Board also determined that there was no good cause

for the delay because the appeal was not filed late due to circumstances beyond

claimant's control and which could not have reasonably been foreseen or

prevented. Consequently, the Board dismissed claimant's appeal and reinstated

the Deputy's initial determination.

      We discern nothing arbitrary, capricious, or unreasonable concerning the

Board's determination. The Board's finding of untimeliness is supported by

evidence in the record and its determination that claimant showed no good cause

for the delay in filing the appeal is also supported by evidence in the record.

      Affirmed.




                                                                          A-3026-18T3
                                        5